ORDER

PER CURIAM.
On consideration of respondents’ petition for rehearing, and the response thereto, it is
ORDERED, by the Court, that the petition for rehearing is granted in part, and the opinion filed on August 1, 1997, is amended as follows:
Page 15, concluding paragraph, lines 4-6, [119 F.3d at 45] delete the entire last sentence of the opinion and insert in lieu thereof the following: “Accordingly, we vacate the challenged provisions of the Final Policy, paragraphs 2.4, 2.4.1, 2.4.1(a), 2.5.1, 2.5.1(a), 2.5.1(b), 2.5.1(c), 2.5.1(d), 2.5.1(e), 2.5.3, 2.5.3(a), 2.6, the Secretary’s supporting discussion in the preamble, and any other portions of the rule necessarily implicated by the holding of our opinion, and remand this proceeding to the Secretary. Our action in this case does not reinstate any part of the Secretary’s Interim Policy that the Final Policy was intended to replace.”
It is FURTHER ORDERED, by the Court, that respondents’ petition for rehearing is otherwise denied.